           Case 2:20-mj-00487-NJK Document 16 Filed 09/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Cipriano Sosa-Perez

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                      2:20-mj-00487-NJK
                                                           Case No. 2:20-cr-00220-KJD-BNW

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           PRELIMINARY HEARING
13          v.
                                                           (Second Request)
14   CIPRIANO SOSA-PEREZ,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Cipriano Sosa-Perez,
21   that the Preliminary Hearing currently scheduled on October 1, 2020, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defendant Cipriano Sosa-Perez has entered a plea agreement with the
25   government. United States v. Sosa-Perez, 2:20-cr-220-KJD-BNW. The parties submitted the
26   signed plea agreement to the clerk of courts on August 29, 2020.
            Case 2:20-mj-00487-NJK Document 16 Filed 09/29/20 Page 2 of 3




 1          2.      As of this filing, the court has not set the date for a change of plea.
 2          3.      Defendant is incarcerated and does not object to a continuance.
 3          4.      Additionally, denial of this request for continuance could result in a
 4   miscarriage of justice and a waste of judicial resources.
 5          This is the second request for continuance filed herein.
 6          DATED this 28th day of September, 2020.
 7
 8    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 9
10      /s/ Kathryn C. Newman                            /s/ Jared Grimmer
      By_____________________________                  By_____________________________
11    KATHRYN C. NEWMAN                                JARED GRIMMER
      Assistant Federal Public Defender                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
           Case 2:20-mj-00487-NJK Document 16 Filed 09/29/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                   2:20-mj-00487-NJK
                                                        Case No. 2:20-cr-00220-KJD-BNW
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     CIPRIANO SOSA-PEREZ,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on
12                                                                         November 9, 2020, at
     October 1, 2020 at the hour of 4:00 p.m., be vacated and continued to _________________
13   at
     the4:00
         hourp.m., in Courtroom
             of ___:___ __.m. 3C.
14                     29th day of September, 2020.
            DATED this ____
15
16
                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
